Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
19, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01131-CV


LIQUIDATING MARKETING, LTD. F/K/A RAPID SETTLEMENTS, LTD,
                        Appellant

                                        V.

   SETTLEMENT FUNDING, LLC D/B/A PEACHTREE SETTLEMENT
                    FUNDING, Appellee

                   On Appeal from the 113th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2006-23366A


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 19, 2013. On August
12, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices McCally, Brown and Wise.




                                        2